IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-20250
                           Summary Calendar


JOHN IKE WADE,

                                           Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                           Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-1740
                       --------------------

                           November 23, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     John Ike Wade, Texas prisoner No. 646142, moves for release

pending appeal.    The motion is DENIED.   We VACATE the dismissal

as time-barred of a federal habeas petition filed by Wade.      The

28 U.S.C. § 2244(d) limitations period was tolled by the pendency

of Wade’s second and third state habeas petitions.       See Villegas

v. Johnson, 184 F.3d 467, 469 (5th Cir. 1999).    Accordingly, the

judgment of dismissal is VACATED and the case is remanded to the

district court for further proceedings in light of Villegas.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                     No. 98-20250
                          -2-

VACATED AND REMANDED; RELEASE PENDING APPEAL DENIED.